IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JENNIFER WALKER, ASHLEY                  NOT FINAL UNTIL TIME EXPIRES TO
MAXWELL, and QUINTON                     FILE MOTION FOR REHEARING AND
MAXWELL,                                 DISPOSITION THEREOF IF FILED

      Petitioners,                       CASE NO. 1D16-3001

v.

MAJESTIC OAKS HOLDINGS,
LLC,

     Respondent.
___________________________/

Opinion filed April 3, 2017.

Petition for Writ of Certiorari – original jurisdiction.

Glorimil R. Walker of Three Rivers Legal Services, Inc., Gainesville, for Petitioners.

Jerome R. Schechter of Jerome R. Schechter, P.A., Ft. Lauderdale, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.